Title: [Diary entry: 10 October 1770]
From: Washington, George
To: 

10. Having purchasd two Horses, and recoverd another which had been gone from me near 3 Years, I dispatchd my boy Giles with my two Riding Horses home, & proceeded on my journey; arriving at one Wises (now Turners) Mill about 22 Miles it being Reckond Seven to the place where Cox’s Fort formerly stood; 10 to One Parkers; & five afterwards. The Road from the South Branch to Pattersons C[ree]k is Hilly—down the C[ree]k on which is good Land, Sloppy to Parkers & from Parkers to Turners Hilly again.